Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: “wherein each of one of the independent cylindrical crimping units including” in lines 5 and 7 should be written as “wherein each one of the independent cylindrical crimping units includes.” Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “each of one of” in line 1 should be written as “each one of.” Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “wherein each of one of the independent cylindrical crimping units have different thicknesses” in lines 1-2 should be written as “wherein each one of the independent cylindrical crimping units has a different thickness.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 10, this claim is indefinite due to the phrase “mutual contact between adjacent jaws and their inner portion surface design in contact with the valve are configured to transform the rotation of each jaw.” It is unclear whether the transformation is a result of the contact between adjacent jaws and their inner surfaces or the contact between the inner surfaces of the jaws and the valve. Further, it is indefinite how contact with the valve would transform rotation into a reduction of the inner diameter, as the valve would likely resist a reduction in diameter. For the purposes of examination, this limitation will be interpreted as meaning “mutual contact between adjacent jaws and their inner portion surface designed to be contact with the valve is configured to transform the rotation of each jaw.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saar et al. (U.S. 10,716,691) in view of Righini et al. (U.S. 8,006,535).
Regarding claims 6-7 and 9, Saar et al. discloses a crimping device for reducing the diameter of collapsible valves, comprising: an independent cylindrical crimping unit (as shown in Fig. A, derived from Fig. 13a), wherein each of one of the independent cylindrical crimping units (as shown in Fig. A) including a diaphragm rotation crimping mechanism (142 and 146, Fig. 13a) that includes crimping jaws (144), and wherein each of one of the independent cylindrical crimping units (as shown in Fig. A) including an actuator (as shown in Fig. A) for activating the diaphragm rotation crimping mechanism (142 and 146), the actuator (as shown in Fig. A) configured to handle a handling screw (146) that is tangentially fixed to the external surface of the cylindrical crimping unit (as shown in Fig. A).

    PNG
    media_image1.png
    644
    1068
    media_image1.png
    Greyscale

Saar et al. does not disclose that the crimping device includes at least two independent cylindrical crimping units that are each configured to crimp a different specific part of a valve, independently from the other crimping units (claim 6), that the device comprises three independent cylindrical crimping units, one unit being an atrial unit, one an annular unit, and one a ventricular unit, for collapsible valves (claim 7), or that each of one of the independent cylindrical crimping units have different thicknesses (claim 9).
Righini et al. discloses a valve crimping device analogous to that of Saar et al. The device of Righini et al. includes three independent cylindrical crimping units (10, 101, and 102; claims 6-7) that are each configured to crimp a different specific part of a valve (col. 2, lines 9-16), independently from the other crimping units (col. 6, lines 61-64; claim 6). Additionally, as the spacing of each independent cylindrical crimping unit (10, 101, and 102) is non-uniform with two cylindrical crimping units (101 and 102) directly adjacent to one another at the outflow end of the device and one cylindrical crimping unit (10) spaced apart from the other two and located at the inflow end of the device (col. 2, lines 9-16; Fig. 1), each unit could be interpreted as having a different thickness (claim 9) as the space between units could be interpreted as being a part of either adjacent unit. Multiple units with such spacing provides axial stability to the inflow section of the valve during crimping while distributing crimping action over the length of the outflow portion of the valve (col. 2, lines 17-26). Increased axial stability is beneficial as some valves are prone sliding and uneven deformation during crimping (col. 1, lines 31-35). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Saar et al. with the teachings of Righini et al. by arranging three independent cylindrical crimping units with spacing of different thicknesses as taught by Righini et al. in order to increase axial stability of the valve during crimping.
Regarding the limitation of one unit being an atrial unit, one an annular unit, and one a ventricular unit, for collapsible valves (claim 7), this limitation is considered as relating only to the intended use of the invention as it is drawn to the positioning of a valve which is intended to be used with the crimping device of the present invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). With respect to one unit being an atrial unit, one an annular unit, and one a ventricular unit, for collapsible valves, merely specify the intended use of each unit does not infer any structural distinction to the units. Hence, these limitations do not further define the actual structure of the units, but merely set forth the intended use of the crimping device. Intended use need not be given further due consideration in determining patentability of an apparatus. As the device of the combined citation of Saar et al. in view of Righini et al. includes three units capable of acting on different sections of a device, it is fully capable of performing the intended use of crimping an atrial section, annular section and ventricular section of a collapsible valve which is intended to be used with the crimping device.
Regarding claim 8, the present combined citation of Saar et al. in view of Righini et al. discloses the crimping device according to claim 6. Additionally, Saar et al. discloses that each of one of the independent cylindrical crimping units (as shown in Fig. A) includes a disk-shaped cam (“cam wheel,” col. 13, lines 49-53) for the rotational movements of the crimping jaws (144; col. 13, lines 49-53).
Regarding claim 10 as best understood, the present combined citation of Saar et al. in view of Righini et al. discloses the crimping device according to claim 6. Additionally, Saar et al. discloses that mutual contact between adjacent jaws (144) and their inner portion surface design in contact with the valve are configured to transform the rotation of each jaw (144) around a hinge peg (142 and “tongue and groove” linkage, “col. 13, lines 53-56”) in the progressive reduction of inner diameter of a corresponding one of the independent cylindrical crimping units (col. 13, lines 49-56; Figs. 14a-c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774